                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
                                                                          ORDER
        v.
                                                                       18-cv-993-jdp
 RORY FOSTER,

                              Defendant.


       On November 16, 2018, I dismissed a case brought by pro se plaintiff Mary Ann

Nawrocki in which she alleged that defendant Attorney Rory Foster stole ideas for products

that she had been developing. See Nawrocki v. Foster, No. 18-cv-601-jdp, 2018 WL 6031185

(W.D. Wis. Nov. 16, 2018). I concluded that she did not state any claims for relief because all

she had alleged was that she consulted with a lawyer who ultimately decided not to represent

her regarding her products or on a discrimination lawsuit she was planning. Id. Now Nawrocki

has filed a brand-new lawsuit against Foster.

       I will dismiss the new lawsuit for the same reasons I dismissed the last one. Nawrocki

now contends that Foster violated her Sixth Amendment rights by giving her ideas to a third

party without her permission. But the Sixth Amendment, which concerns rights afforded to

criminal defendants, does not apply to the type of allegations Nawrocki makes here against a

private citizen. She might be able to state a claim if Foster truly stole her plans and gave them

to a third party. But in a letter attached to the complaint, she makes clear that she does not

actually know that he shared her information; she assumes that he did so because she believes

that there would be no other reason for an intellectual property attorney to choose to meet
with her at the Urban league. See Dkt. 1-1. But her mere speculation that Foster acted

maliciously toward her is not enough to support a claim.

       Nawrocki also mentions her discrimination lawsuit against the Target Corporation and

she has filed a motion asking this court to award her disability benefits. Dkt. 2. Her lawsuit

against Target is still pending in this court, see no. 18-cv-50-jdp, and I have already dismissed

her social security benefits case, see no. 18-cv-51-jdp. Events concerning her employment or

injury at Target have nothing to do with the specific claims she has attempted to bring against

Foster, so I will not consider those allegations further.



                                             ORDER

       IT IS ORDERED that:

       1. This case is DISMISSED for plaintiff Mary Ann Nawrocki’s failure to state a claim
          upon which relief may be granted.

       2. Plaintiff’s motion for the court to award her disability benefits, Dkt. 2, is DENIED.

       3. The clerk of court is directed to enter judgment for defendant and close this case.

       Entered January 7, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                 2
